Citation Nr: 1711691	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  14-05 190 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

	


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S Army from November 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in December 2016.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of an initial rating higher than 10 percent for his bilateral hearing loss disability.  There are specific criteria for rating a bilateral hearing loss disability.  Those criteria provide that an examination for hearing impairment "must include a controlled speech discrimination tests (Maryland CNC)."  38 C.F.R. § 4.85(a) (2016). 

The record shows that the Veteran was examined by a private examiner at Ear, Nose and Throat Associates in May 2012 and January 2014.  The audiological evaluations, however, do not indicate whether the Maryland CNC word list was used in determining the scores.  

The United States Court of Appeals for Veterans Claims (the Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2012) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Consequently, a remand is required to determine whether the Ear, Nose and Throat Associates used the Maryland CNC word list to obtain the speech recognition scores.  

In addition, the audiometric test scores in May 2012 and January 2014 examinations appear in graph format only.  In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board in that case for not discussing the speech recognition results in that report.  Id.  Given that the claim is being remanded for clarification with regard to the speech recognition scores, clarification should also be requested with regard to the audiometric scores, specifically, that numerical values for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, as well as the average of these scores, be provided.  Accordingly, a remand is warranted.  

Furthermore, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  The record shows that the Veteran is trained and skilled in commission sales.  He worked as a salesman from June 1984 to November 2016.  During his December 2016 Board hearing, he testified that his hearing loss has adversely impacted his ability to work in sales.  His work requires phone contact with customers and he stated that he cannot "distinguish what a lot of his customers are saying."  The Board also notes that, during the hearing, it was noted that the Veteran was "purely reading" the lips of the VLJ.  During the January 2017 VA examination, it was noted that the Veteran was unable to hear conversations in person or on the telephone.  He reported that he left his lifetime career in sales due to his inability to understand customers, especially with phone solicitation.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service-connected for bilateral hearing loss rated as 10 percent disabling and tinnitus rated as 10 percent disabling.  His combined evaluation is 20 percent disabling.  Hence, his combined 20 percent rating does not meet the minimum percentage rating required for consideration of assignment of individual unemployability.  38 C.F.R. § 4.16(a).  Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under section 4.16(b) in the first instance and may only refer the claim to the Director C&P for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In light of the Veteran's lay statements of record, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  The Board has no authority in the first instance, however, in determining whether the record establishes entitlement to TDIU under 38 C.F.R. § 4.16(b).  As such, this issue is referred to the Director of C&P for extraschedular consideration of TDIU.  The Board retains jurisdiction over the matter as the decision by the Director of C&P is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request clarification from the Ear, Nose and Throat Associates.  In doing so, ask whether the speech recognition scores for the May 2012 and January 2014 audiological evaluations were determined using the Maryland CNC list or another list.  Also, request that the numerical values be provided for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, as well as the average of these scores for the above examinations.  If the information requested above cannot be obtained, such should be noted in the record.

2. Refer to the Director of C&P the issue of extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).  

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

